           Case 2:15-cr-00205-TLN-EFB Document 111 Filed 08/14/19 Page 1 of 2



 1   THOMAS A. JOHNSON, #119203
     KRISTY M. HORTON, #271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3
     Sacramento, California 95814
 4   Telephone: (916) 442-4022
 5                          IN THE UNITED STATES DISTRICT COURT
 6                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
                                                    )
 8   UNITED STATES OF AMERICA,                      ) Case No.: 2:15-cr-00205-TLN-EFB
                                                    )
 9                   Plaintiff,                     ) REQUEST FOR EXTENSION OF TIME
                                                    ) TO FILE DECLARATION
10          vs.                                     )
                                                    )
11                                                  )
     MATTHEW MULLER,                                )
12                                                  )
                     Defendant.                     )
13
14
           I – REQUEST FOR EXTENSION OF TIME TO FILE DECLARATION
15
            On October 1, 2015, Defendant, MATTHEW MULLER, was indicted in this case.
16
     On September 29, 2016, Mr. Muller accepted the plea agreement and changed his plea.
17
     On March 16, 2017, Mr. Muller was sentenced to 40 years imprisonment.
18
            On April 9, 2018, Mr. Muller filed a motion to relieve Thomas A. Johnson as
19
     counsel of record and proceed in forma pauperis. See ECF Doc. No 62. Mr. Muller also
20
     filed a motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255 in
21
     which Mr. Muller made various claims of ineffective assistance of counsel. See ECF
22
     Doc. No 61. On July 18, 2018, the Magistrate Judge reviewed Mr. Muller’s motion to
23
     vacate and ordered the following:
24
25
                  Movant’s trial counsel be directed to file a declaration within 60 days of
26                any order adopting these findings and recommendations addressing
                  movant’s allegations regarding ineffective assistance in connection with
27
                  the guilty plea, in particular, his conversations with movant relating to the
28

                                                                                                  1
           Case 2:15-cr-00205-TLN-EFB Document 111 Filed 08/14/19 Page 2 of 2



 1              plea, the likely outcome of a trial, the merits of any mental health defense,
                and the timing for presenting such a defense.
 2
 3
     See ECF Doc. No 65, p. 9, ln 24-28. On November 14, 2018, Muller filed a motion to
 4
     amend the 2255 petition, ECF Doc. No. 75.
 5
            On March 4, 2019, the Honorable Troy L. Nunley adopted the finding and
 6
     recommendations of the magistrate judge in full and directed the government to file an
 7
     opposition to the request to amend the petition. ECF Doc. No. 91. The order also
 8
     directed trial counsel to file a declaration within 60 days of the filing of the order. Id.
 9
     The document was filed on March 4, 2019. Id.
10
            On May 30, 2019, the court ordered that trial counsel’s declaration should be filed
11
     by August 15, 2019. ECF Doc. No. 103. On July 18, 2019, Mr. Muller filed a request to
12
     hold these proceedings in abeyance until his state court case in Solano County concludes.
13
     ECF Doc. No. 104. On August 7, 2019, the court denied the request to hold the
14
     proceedings in abeyance and affirmed the previous order directing trial counsel to file a
15
     declaration by August 15, 2019. ECF Doc. No. 108. The order also stated that the
16
     parties had 14 days to file an objection. Id.
17
            Trial counsel requests an extension of time to file the declaration after the parties
18
     have had sufficient time to file any objections to the Court’s latest order. Therefore, it is
19
     requested that the Court grants this request to file a declaration by August 30, 2019, or
20
     any date the Court deems appropriate so that the Court can rule on any objections the
21
     parties may file.
22
23
     Dated: August 14, 2019
24
25
     Respectfully Submitted,
26
     /s/ Thomas A. Johnson
27
     THOMAS A. JOHNSON
28   Attorney at Law

                                                                                                     2
